COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §              No. 08-20-00178-CV
  IN THE MATTER OF D. I. R., A
  JUVENILE,                                      §                Appeal from the

                    Appellant.                   §               65th District Court

                                                 §            of El Paso County, Texas

                                                 §                 (TC# 1700081)

                                            §
                                          ORDER

       On the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on September

23, 2021.

       IT IS SO ORDERED this 9th day of September, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.